Citation Nr: 0934977	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal carcinoma.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
the Veteran's July 2006 claim for entitlement to service 
connection for renal carcinoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides while there.

2.  Renal carcinoma was not manifested during the Veteran's 
military service or within a year subsequent to service 
discharge, and is not shown to be related to the Veteran's 
military service or to any incident therein, including 
exposure to herbicides.


CONCLUSION OF LAW

Renal carcinoma was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A July 2006 letter, provided to the Veteran before the 
November 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The Court has issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran was provided with such notice 
in letters dated July 2006 and January 2007.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including malignant tumors.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

In addition to the forgoing, if a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term 'acute and subacute 
peripheral neuropathy' means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection due to herbicide exposure.

The Veteran contends in his July 2006 claim that his renal 
carcinoma began in March 2006.  In his June 2007 notice of 
disagreement, the Veteran asserted that his cancer resulted 
from his exposure to Agent Orange in service.  In a September 
2009 statement, the Veteran's representative noted that the 
Veteran's VA treatment records show that he has been 
diagnosed with renal cell cancer since May 2006, and that the 
Veteran contends that his cancer is the result of his 
exposure to herbicides while serving in Vietnam.

Consistent with the Veteran's statements, his service 
treatment records show no diagnosis of renal carcinoma in 
service.  The Veteran's DD Form 214 indicates that he served 
in Vietnam.  Additionally, in a March 2009 statement, the 
Veteran's wife noted that the Veteran told her that he had 
wiped Agent Orange off of his helicopter upon landing.  The 
Veteran is presumed to have been exposed to herbicides during 
service.  38 C.F.R. § 3.307(a)(6)(i).

The Veteran's VA treatment records indicate that no 
abnormalities were found in his kidneys as of April 1995.  In 
October 2005, a VA clinician found a 4 millimeter (mm) mass 
in the Veteran's inferior left kidney which was suspicious 
for malignancy.  In November 2005, a VA clinician found 
heterogeneous lesions with a solid component in the lower 
pole of the Veteran's left kidney.  In January 2006, a VA 
clinician diagnosed the Veteran with possible renal cell 
carcinoma in the left kidney.  In March 2006, the Veteran 
underwent a left nephrectomy.  In May 2006, a VA clinician 
diagnosed the Veteran with renal cell carcinoma, papillary, 
types 1 and 2, grades I and III.  In November 2006, the 
Veteran underwent a right renal mass resection.

The Veteran and his wife have asserted that his exposure to 
Agent Orange caused his renal carcinoma.  However, as 
laypersons with no apparent medical expertise or training, 
the Veteran and his wife are not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Although not specifically raised by the Veteran, the Board 
notes that, in an October 2006 VA psychiatric examination 
report, a VA clinician noted that the Veteran "recently has 
been diagnosed with carcinoma of the right kidney after 
having had his left kidney removed because of problems with 
Agent Orange."  The Board finds that this evidence has 
limited probative value, for the foregoing reasons.  First, 
the statement is not competent medical evidence, because is 
listed in the section labeled "Medical History," and thus 
likely reflects the Veteran's own statements rather than the 
medical conclusions of the examiner, especially given that 
the purpose of the examination was to evaluate the Veteran's 
psychiatric condition rather than the etiology of his renal 
carcinoma.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that "a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.")  
Second, even if the statement were construed as competent 
medical evidence, the examiner provided no rationale in 
support of that notation.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (holding that the failure of a clinician 
to provide a basis for his opinion affects the probative 
weight accorded to that opinion.)

The Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and renal 
carcinoma.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  
Consequently, as a matter of law, the Board cannot grant 
service connection for renal carcinoma on a presumptive 
basis, even if the October 2006 VA examiner's statement is 
construed as a medical nexus opinion linking renal carcinoma 
to herbicide exposure in Vietnam.  Moreover, the Board cannot 
grant service connection for renal carcinoma on a 
nonpresumptive basis, unless that basis is predicated on a 
cause other than exposure to herbicides.  In this case, no 
service-related cause of the Veteran's renal carcinoma other 
than exposure to herbicides is of record.  Combee, supra.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, as explained above, there is no positive 
association between exposure to herbicides and renal 
carcinoma.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have 
renal carcinoma in service.  Moreover, the Veteran's renal 
carcinoma was not diagnosed, and did not manifest to a degree 
of 10 percent or more, within the presumptive period of one 
year following his separation from service.  38 C.F.R. §§ 
3.303(b), 3.307(a)(3), 3.309(a).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's renal carcinoma was not 
noted during service, or in the presumptive period.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's renal carcinoma; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for renal carcinoma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


